DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (US 8,602,784) in view of Monti etal. (US 2013/0316308) and Miller (US 2012/0141957).
Regarding claims 17-18, Dvorak discloses a firearm simulation system with a firearm frame and a magazine sensor which detects the presence or absence of a magazine (i.e. this would comprise an insertion or an ejection). See col. 55: 22-33. Dvorak discloses a proximity switch in this citation, but does not elaborate, and does not disclose wherein the proximity switch is a magnetic field sensor with a magnet on the sensed object (i.e. the magazine, in this instance). However, proximity switches are frequently configured in such a manner, with a magnet and a field sensor, as described by Monti et al. (US 2013/0316308) in paragraph 0013, and one considering a proximity switch would have found it obvious to choose such a configuration in order to provide effective sensing. Dvorak also does not disclose wherein the magazine presence or absence is transmitted as an event by a wireless system. However, this concept is disclosed by the training system of Miller in paragraphs 0022-0024. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Dvorak system in order to provide training scenarios and feedback.


Allowable Subject Matter
Claims 1-12 are considered allowable as the prior art does not teach or suggest the combination of elements in claim 1, including the integration of the ambient light sensing into the system. 

Claims 13-16 are considered allowable, as the prior art does not teach or suggest the claimed system, including the trigger break vs. prep sensing as claimed. 

Claim 19 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed system including the ejection event configuration. 

Claim 20 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed system including the trigger prep switch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715